§;“EEEED

JAN l 5 2859

UNITED sTATEs DISTRICT CoURT` G§‘<>d§ u.§.qmszr.-cr & sankruptcy
FoR THE DISTRICT oF coLUMBIA ‘”*» 191 v

le Dlstrict of Co|umbia

Abdul Wakil Amiri, )
Plaintiff, §
v. § Civil Action No. 19-0028 (UNA)
Law Offices of Olekanma Ekekwe, P.C., et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
when a “federal question” is presented or the parties are of diverse citizenship and the amount in
controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
complete diversity between the parties, which is to say that the plaintiff may not be a citizen of
the same state as any defendan .” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking relief in

the district court must at least plead facts that bring the suit within the court's jurisdiction See
Fed. R. Civ. P. 8(a).

The handwritten complaint is difficult to discern, but plaintiff sues a District of
Colurnbia-based law firm and another District of Columbia resident See Compl. Caption. The
complaint is not based on a federal question, and plaintiff and the defendant are citizens of the
District for purposes of diversity jurisdiction As a result, this case will be dismissed A separate

order accompanies this Memorandum Opinion.

l

Date: January l ; , 2019 ' United States District Jud

